ORDER

PER CURIAM.
J.J.C. (Mother) appeals the trial court’s judgment granting custody of minor child, D.J., and accompanying child support to J.M.R. (Father).
Mother contends the trial court erred by: (1) transferring custody of D.J. to Father without first appointing a guardian ad litem at the commencement of the proceedings; (2) granting custody to Father because it was not supported by substantial evidence and was against the weight of the evidence; and (8) imputing income to Mother when calculating child support because it was not supported by substantial evidence and was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).